DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
All Figures: The drawings have poor line quality and are fading upon reproduction. It is likely that the drawings contain some grayscale elements, rather than being completely bi-tonal, containing only black or white color values. Any grayscale elements will cause image degradation in the USPTO filing system. See 37 CFR 1.84(A)(1) and (L).
Figures 1, 6, 7 and 10: The reference characters on the drawings are all less than 1/8th of an inch and very blurry making them very difficult to see.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it’s unclear whether or not the DAS and DTS data are being recorded for only the monitoring well or both wells (monitoring well and production well) because the claim recites the fiber optics to be placed in the monitoring well only to retrieve DAS and DTS data. However, the “analyzing” step requires DAS and DTS data regarding both well to determine if the monitor well and production well have interference.  
In regards to claim 11, it’s unclear whether or not the DAS and DTS data are being recorded for only the monitoring well or both wells (monitoring well and production well) because the claim recites the fiber optics to be placed in the monitoring well only to retrieve DAS and DTS data. However, the “determining” step requires DAS and DTS data regarding both well to determine if the monitor well and production well have interference.  It is further unclear whether or not the fiber optic cable or another device is obtaining pressure data and in which well the pressure data is being retrieved. 
Claims 2-10 and 12-19 are also rejected under this statute as they depend from claims 1 or 11.

Allowable Subject Matter
Claims 1-19 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art to claims 1 and 11 is Dobroskok et al. (U.S. Publication No. 20150083405).
In regards to claim 1, Dobroskok teaches a method of evaluating cross-well interference, comprising:
 a) providing a monitor well (Fig. 1, pp[0007]:observation well 12) and a hydraulically fractured production well (injection well 10), said monitor well and said production well in a hydrocarbon formation (pp[0007], Fig. 1: the subterranean formation 14 may contain hydrocarbon or other natural resources);
 b) providing one or more fiber optic cables  along a length of said monitor well (pp[0008]:a fiber optic sensor may be attached to observation well 12), wherein said one or more fiber optic cables are configured for low frequency distributed acoustic sensing ("DAS") and for distributed temperature sensing ("DTS") (pp[0008]: The sensor 26 may be a distributed acoustic sensor (DAS), a DTS, a DAS/DTS combination, or any other instrumentation in the observation well 12. A fiber optic DAS may be attached to the wellbore casing and measure the deformation induced by fracturing. A DAS and DTS may be simultaneously used in one wellbore.); 
e) analyzing said DAS data and said DTS data and determining whether said monitor well and said injection well have interference based on temperature fluctuations detected in said DAS data (pp[0012]: The intersection of the fracture 34 with the observation well 12 may provide a signal that can be detected by the sensor 24. For example, arrival of the fracture 34 at the observation well 12 may be registered by an acoustic change or some other change measurable by the sensor 26. Such measurement may include an indication of the sensed value (e.g., an acoustic measurement, a temperature measurement, or a combination thereof)); and
 f) identifying one or more locations where interference is occurring based on locations where said temperature fluctuations are detected (pp[0008], [0009]: providing another sensor 26 in the observation well 12 at a location where the sensor 26 can sense a parameter indicative of fracture intersection at an intersection location 30 in the observation well 12.).
However, Dobroskok is silent regarding a hydraulically fractured monitor well;
b) wherein said one or more fiber optic cables are configured for low frequency distributed acoustic sensing ("DAS") of < 1 Hz; 
c) shutting-in both wells until temperature and pressure equilibrates and then recording DAS data and DTS data for at least 2 hours in said monitor well; 
d) opening said production well and producing hydrocarbon for a period of time and continuing recording DAS data and DTS data throughout said period of time; 


In regards to claim 11, Dobroskok teaches a method of optimizing hydrocarbon production from a reservoir, comprising:
 a) providing a monitor well (Fig. 1, pp[0007]:observation well 12) and a hydraulically fractured production well in a reservoir (injection well 10), said monitor well and said production well having potential interference (pp[0015]: a fracture length 38 or distance between the initiation location 24 and the intersection location 30); 
b) providing one or more fiber optic cables along a length of said monitor well (pp[0008]:a fiber optic sensor may be attached to observation well 12), wherein said one or more fiber optic cables are configured for low frequency distributed acoustic sensing ("DAS") and for distributed temperature sensing ("DTS") (pp[0008]: The sensor 26 may be a distributed acoustic sensor (DAS), a DTS, a DAS/DTS combination, or any other instrumentation in the observation well 12. A fiber optic DAS may be attached to the wellbore casing and measure the deformation induced by fracturing. A DAS and DTS may be simultaneously used in one wellbore.); 
e) analyzing said DAS data and said DTS data and said pressure data; f) determining whether said monitor well and said production well have interference based on temperature fluctuations detected in said DAS data and fluctuations in said pressure data and determining a location along said length where said interference is occurring based on temperature fluctuations detected said DAS data (pp[0008]: A DAS and DTS may be simultaneously used in one wellbore. Alternatively, pressure gauges may be present in the observation well or in both injection and observation wells, pp[0010]: The initiation of the fracture 34 may provide a signal that can be detected by the sensor 20. For example, breaking of the subterranean formation 14 may be registered by a pressure change, [0012]: The intersection of the fracture 34 with the observation well 12 may provide a signal that can be detected by the sensor 24. For example, arrival of the fracture 34 at the observation well 12 may be registered by an acoustic change or some other change measurable by the sensor 26. Such measurement may include an indication of the sensed value (e.g., an acoustic measurement, a temperature measurement, or a combination thereof)); and
Dobroskok is silent regarding hydraulically fractured monitor well;
b) wherein said one or more fiber optic cables are configured for low frequency distributed acoustic sensing ("DAS") of < 0.1 Hz; 
c) shutting-in both wells for about 12 hours or more and then recording DAS data and DTS data and pressure data for at least 2 hours in said monitor well; 
d) variably opening said production well to vary pressure over a period of time and continuing recording DAS data and DTS data and pressure data throughout said period of time; 
g) optimizing a hydrocarbon production plan based on said determined interference and said determined location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676